Citation Nr: 0306116	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs (VA).  The veteran's claims file was 
subsequently transferred to the Chicago Regional Office (RO).  
This case was previously before the Board in December 1999.  
At that time, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.

The veteran requested a hearing before the Board.  The 
requested hearing was scheduled, and was conducted, by 
videoconference, by the undersigned Acting Veterans Law 
Judge.


FINDING OF FACT

An acquired psychiatric disorder (schizoaffective disorder) 
has been shown to be causally related to the veteran's 
military service.


CONCLUSION OF LAW

An acquired psychiatric disorder (schizoaffective disorder) 
was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran's service medical records and service personnel 
records reflect that she was advised to seek psychiatric 
treatment, but no diagnosis other than "emotional disorder, 
anxiety induced" was assigned because the veteran refused 
psychiatric evaluation.  

On VA psychiatric examination conducted in June 1984, less 
than two months after the veteran's service separation, a 
personality disorder was diagnosed.  In 1988, VA treatment 
records reflect that diagnoses of schizoid personality 
disorder or prodromal schizophrenia were considered.  Post-
service clinical records thereafter reflect that a diagnosis 
of schizoaffective disorder, bipolar type, among various 
diagnoses, was assigned.

In a May 1999 letter, the veteran's VA psychologist stated 
that the veteran's illness (schizoaffective disorder) started 
during service.  The veteran's VA psychologist went on to 
state that the veteran had exhibited documented symptoms of 
depression and psychosis while in service.

Based on a review of the record, the Board finds that service 
connection for an acquired psychiatric disorder 
(schizoaffective disorder) is warranted.  While the veteran's 
service medical records do not specifically document that the 
veteran suffered from schizoaffective disorder during service 
(the veteran was diagnosed with depression during service), 
the veteran's VA psychologist's opinion linking the veteran's 
schizoaffective disorder to service was based on a review of 
the service medical and personnel records.  In fact, the VA 
psychologist noted specific medical and personnel service 
records.  In addition, the psychologist discussed the in-
service and post-service diagnosis of personality disorder, 
stating that, "We now know this diagnosis to have been in 
error."  The psychologist explained why the erroneous 
diagnosis was apparently reached.  

The Board finds this opinion quite persuasive.  The Board 
notes that the veteran's VA psychologist has treated the 
veteran for over three years and is obviously well aware of 
the veteran's medical history.  Moreover, the opinion clearly 
explains the rationale for the conclusion reached.  In short, 
the veteran's VA psychologist has done more than simply give 
an opinion; she also provided rationale for her opinion.

The Board acknowledges that the veteran indicated in April 
1981 (medical history portion of her physical entrance 
examination) that she had suffered from depression and 
nervousness secondary to personal problems prior to entering 
active duty.  However, no psychiatric disability was 
"noted" (as understood by Crowe v. Brown, 7 Vet. App. 238 
(1994)) during the clinical evaluation portion of the April 
1981 entrance physical, and the veteran is therefore presumed 
to have been in sound condition upon entrance to active duty.

In addition to the veteran's private psychologist's May 1999 
opinion, the Board notes that in September 2002 two VA 
physicians offered opinions concerning the etiology of the 
veteran's psychiatric condition.  Read in the light most 
favorable to the veteran, it appears that the VA physicians 
essentially indicated that the veteran's schizoaffective 
disorder was related to service.  In addition, the veteran's 
treating psychiatrist provided a September 2002 opinion that 
events in service were the "trigger factor" for the 
veteran's psychiatric problems.

Examiners who have provided VA opinions subsequent to May 
1999 did not contradict the May 1999 opinion from the 
veteran's VA psychologist.  That opinion is favorable to the 
veteran's claim.  As such, the Board finds that service 
connection for schizoaffective disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (schizoaffective disorder) is granted.




	                        
____________________________________________
	Tresa M. Schlecht
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

